DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I, FIGs. 1-5, and claims 1-2, and 5-6 in the reply filed on 10/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2020 and 04/28/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “a controller that controls transfer of electric power between a motor and a power storage device” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasaku et al. (U.S. PG. Pub. No. 2020/0312532 A1) in view of Suzuki (U.S. PG. Pub. No. 2019/0206615 A1).
With respect to claim 1, Fukasaku et al., hereinafter referred to as “Fukasaku,” teaches an electric power control apparatus (Figs. 1-8) comprising: 
a controller 36 (e.g. Figs. 1-2) that controls transfer of electric power between a motor 19 (e.g. Figs. 1-2) and a power storage device 28; and 
a case 25 (e.g. Fig. 1) that accommodates the controller, 
wherein the controller comprises a magnetically coupled reactor 34 (paras. [0033], [0035], and [0047]). 

    PNG
    media_image1.png
    516
    780
    media_image1.png
    Greyscale

Fukasaku does not expressly teach 
at least part of the case around the reactor comprises a non-conductive wall portion formed of a non-conductive material.
Suzuki teaches an electric power control apparatus (e.g. FIG. 3), 
wherein at least part of the case 3 around the reactor comprises a non-conductive wall portion 31 and or 32 formed of a non-conductive material (para. [0048]).

    PNG
    media_image2.png
    645
    480
    media_image2.png
    Greyscale

 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the non-conductive wall case as taught by Suzuki to the electric power control apparatus of Fukasaku to reduce weight and or cost.
With respect to claim 2, Fukasaku in vies of Suzuki teaches the electric power control apparatus according to claim 1 further comprising: 
a cooler (protruding element from support 31 and or metal embedded in the resin casing) that cools the reactor, 
wherein a surface of the case around the reactor overlapping the cooler in a plan view is formed of a non-conductive material (Suzuki, para. [0048]).
With respect to claim 5, Fukasaku in vies of Suzuki teaches a drive unit 24 (Fukasaku, Fig. 2) comprising: 
the electric power control apparatus according to claim 1; and 
a second case 15 (Fukasaku, Fig. 1) that accommodates the motor and is connected to the case, 
wherein the non-conductive wall portion is provided in part of the case on the second case side (Fukasaku, para. [0028], Suzuki, para. [0048]).
With respect to claim 6, Fukasaku in vies of Suzuki teaches the drive unit according to claim 5, 
wherein the second case is disposed away from the non-conductive wall portion by a predetermined interval (Fukasaku, para. [0028], Suzuki, para. [0048]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837